             Case 1:19-cv-01417-LJV Document 116 Filed 01/21/20 Page 1 of 2



                           GLADSTEIN, REIF              &     MEGINNISS, LLP
                                            ATTORNEYS AT LAW

AMY GLADSTEIN                              39 BROADWAY• SUITE 2430                   ELLEN DICHNER
JAMES REIF                                 NEW YORK, NEW YORK I 0006                 ROBERT MOLOFSKY   **
WALTER M. MEGINNISS, JR.                          (212) 228-7727                     YVONNE BROWN
KENT Y. HIROZAW A                              FAX: (212) 228-7654                   JUDITH!. PADOW
BETH M. MARGOLIS                                                                     0/Cmmsel
WILLIAM S. MASSEY •
AMELIA K. TUMINARO                                                                   • • ALSO ADMITTED IN
KATHERINE H. HANSEN•                                                                 WASHINGTON, D.C
MICHAEL L, WINSTON


JESSICA E. HARRIS


• ALSO ADMITTED IN NJ



                                                               January 21, 2020


BYECF

Hon. Lawrence J. Vilardo
Robert H. Jackson U.S. Courthouse
2 Niagara Square
Buffalo, New York 14202

          Re:       Beh, et al. v. Community Care Companions, Inc., et al.,
                    No. 19-CV-01417 LJV

Dear Judge Vilardo:

        I am co-counsel for Plaintiffs in the above-entitled action. I write to request a ten-day
extension (to February 6, 2020) of the time for Plaintiffs to file their opposition to the motion to
dismiss their Amended Complaint filed on January 13, 2020 by Defendants Community Care
Companions, Caro and Gatien (Doc. 114). Said Defendants consent to Plaintiffs' request and
Plaintiffs, in turn, consent to those Defendants' request to have until February 14, 2020 to file
reply papers.

         Plaintiffs' request for an extension of time results from a combination of circumstances:
My law firm moved its offices on this past Friday and Saturday to a new address in lower
Manhattan. The packing up of my files and other materials in my office occupied most of my
time last week, except for time devoted on last Tuesday, January 14, to preparation for a class
action arbitration on the next day, which I attended and in which I participated. My files and
other materials have now been transferred to our new address, but it will take me approximately
one and one-half days to unpack those files and materials and otherwise set up my new office. I
also need to prepare this week for an oral argument on January 28, 2020 in Int 'l Franchise Assn,
et al. v. City of New York, et al., in which I am representing fast food workers defending against
a legal challenge to New York City's law requiring fast food employers to provide their
employees with meaningful advanced notice of changes in their work schedules.

          Thank you for Your Honor's consideration of this request.
         Case 1:19-cv-01417-LJV Document 116 Filed 01/21/20 Page 2 of 2




                                           Yours truly,

                                           ~~
                                           James Reif


cc:    Brian J. Shenker
       Ian Hayes
           (by email and ECF)

So ordered.



         U.S. D.J.




                                       2
